 1
 2
 3
 4
 5
 6
 7
                            UNITED STATES DISTRICT COURT
 8
                  CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
 9
10    HAMID COBB,                        )     NO. CV 18-08533-JLS (AS)
                                         )
11                    Petitioner,        )
                                         )
12             v.                        )          JUDGMENT
                                         )
13    JIM McDONNELL, Sheriff,            )
      et. al,                            )
14                  Respondents.         )
                                         )
15                                       )
16
17        Pursuant    to   the   Order       Accepting   Findings,   Conclusions   and

18   Recommendations of United States Magistrate Judge,

19
20        IT IS ADJUDGED that the Petition is denied and dismissed without

21   prejudice.

22
23             DATED: June 12, 2019.

24
25
26
27                                           JOSEPHINE L. STATON
                                         UNITED STATES DISTRICT JUDGE
28
